Citation Nr: 0403911	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-02 356	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a psychiatric disorder, 
other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
June 1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision by the RO which denied the veteran's request to 
reopen the claim of service connection for a psychiatric 
disorder, formerly denied as schizophrenic reaction and 
depressive neurosis.

In July 2002, the RO denied service connection for post-
traumatic stress disorder (PTSD).  The veteran was notified 
of the adverse determination that same month.  The veteran 
did not submit an appeal with respect to the denial of 
service connection for PTSD.  Thus, the decision is final and 
can only be reopened upon the receipt of new and material 
evidence.  The RO has not developed or adjudicated a claim as 
to whether new and material evidence has been submitted to 
reopen the claim of service connection for a PTSD.  
Consequently, the Board has recharacterized the issue on 
appeal as to whether new and material evidence has been 
received to reopen the claim of service connection for a 
psychiatric disorder, other than PTSD.

In July 2003, the veteran waived his right to have a hearing 
in person and testified in a Video Conference Board hearing 
before the undersigned.  

Following the claim being reopened, the appeal will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In July 1952 the RO denied the claim of service 
connection for a nervous condition.  That same month the 
veteran was given notice of the adverse determination and of 
his right to appeal.  The veteran did not file a timely 
appeal.  

2.  In December 1999, the RO denied the veteran's application 
to reopen the claim of service connection for a nervous 
disorder (i.e. a psychiatric disorder) previously denied as 
schizophrenia and depressive neurosis.  The veteran was 
notified of the adverse determination but did not file an 
appeal.

3.  Some of the evidence received since the December 1999 RO 
decision is not cumulative or redundant of evidence 
previously considered, and some of the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder, other than PTSD.


CONCLUSION OF LAW

The December 1999 RO decision is final.  The veteran has 
submitted new and material evidence since the final RO 
decision in December 1999, and thus the claim of service 
connection for a psychiatric disorder, other than PTSD, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

To implement the provisions of the VCAA, the VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  38 C.F.R. § 3.156(a)(2003).  The Secretary 
specifically provided that the amendment to section 3.156(a) 
would be applicable to any claim to reopen a finally decided 
claim received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the veteran's request to reopen his claim for service 
connection for a psychiatric disorder was received in July 
2000, which is well in advance of August 29, 2001, the 
implementing and amended regulations, as noted above, do not 
apply for the purpose of determining whether the veteran in 
this case has submitted new and material evidence sufficient 
to reopen his claim.  Id; cf. Karnas v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  Thus, it is well 
to observe that the VCAA and its implementing regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, which does apply to the veteran's July 
2000 request to reopen his claim of service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed October 2000 rating 
action, a Statement of the Case dated in December 2001 and 
supplemental statements of the case dated in March 2002, July 
2002 and October 2002.  These documents provided notification 
of the information and medical evidence necessary to reopen 
the claim.  Specifically, the statement of the case and 
supplemental statements of the case told the veteran what the 
RO had done to assist him with his claim, to include the 
evidence they had obtained.   He was also told what 
constituted new and material evidence.  Additionally, the 
statement of the case informed the veteran of the provisions 
of 38 C.F.R. § 3.156 and also informed him that it was his 
responsibility to submit new and material evidence to reopen 
his claim of service connection.  

Additionally, an August 2001 VCAA letter notified the veteran 
of the type of evidence he needed to submit in order to 
substantiate his claim.

Based on the foregoing and in light of the favorable action 
to reopen the claim of service connection for a psychiatric 
disorder, an adjudication of the appeal at this juncture 
poses no risk of prejudice to the veteran.  Bernard v. Brown 
4 Vet. App. 384 (1993).  

II.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder, other than PTSD. 

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In a July 1952 decision, the RO denied the claim of service 
connection for a nervous condition, including a schizophrenic 
reaction.  The veteran was given notice of his appellate 
rights but did not submit an appeal.  Therefore, the RO 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  

For claims filed before August 29, 2001, "New and material" 
evidence, for purposes of this appeal, is defined as evidence 
not previously submitted, not cumulative or redundant, and 
which by itself, or along with evidence previously submitted, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  

When the RO denied the veteran's claim of service connection 
for a psychiatric disorder in July 1952, it found, in 
essence, that the veteran's psychiatric disorder 
(schizophrenic reaction) existed prior to service and was not 
aggravated during his short period of service.  Evidence on 
file at the time of the July 1952 RO decision included the 
veteran's service medical records.  When evaluated in June 
1952, the veteran gave a history of having both auditory and 
visual hallucinations prior to entry into service.  In July 
1952, he was diagnosed as having schizophrenic reaction, 
chronic undifferentiated, manifested by hallucinations of a 
religious nature.  

In October 1999, the veteran filed a claim of service 
connection for a nervousness.  Evidence on file at that time 
included the veteran's service medical records and an August 
1975 psychiatric examination report which revealed a 
diagnosis of depressive neurosis.  In December 1999, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen the claim of service connection 
for nervousness, depressive neurosis (previously denied as 
schizophrenic reaction).  The veteran was given notice of the 
adverse determination but did not submit an appeal.  Thus, 
the question now becomes whether the veteran has submitted 
new and material evidence since the final December 1999 RO 
decision.

The Board observes that the veteran, in February 2000, filed 
an application to reopen the claim of service connection for 
a psychiatric disorder.  Evidence received subsequent to the 
December 1999 RO decision included an August 2000 psychiatric 
report from Antonio J. Larrangaga, Jr., M.D.  Dr. Larrangaga 
noted that a psychologist, in February 2000 diagnosed the 
veteran as having PTSD, dysthymia, an adjustment disorder 
with anxiety, major recurrent depression and borderline 
personality with avoidant and paranoid features.  Dr. 
Larrangaga diagnosed the veteran as having moderate major 
depression, recurrent with thought disorder, rule out PTSD.  
Outpatient treatment reports from 2000 to 2001 show a 
diagnosis of schizophrenia or history of schizophrenia.  A 
January 2002 statement by Nelson M. Handal, M.D. is to the 
effect that the veteran had a Major depression disorder with 
psychotic features, but not from schizophrenia.  While 
evidence showing that the veteran has a psychiatric disorder 
is duplicative of evidence previously of record at the time 
of the December 1999 RO decision, the veteran has submitted a 
medical statement dated in February 2001 by Antonio J. 
Larrangaga, Jr., M.D. which is not duplicative and which is 
material to the issue at hand.  Dr. Larranaga stated that the 
veteran suffered from depression and that it was his medical 
opinion that the veteran's psychiatric diagnosis occurred 
while in service.  He stated that the veteran's present 
diagnosis, included recurrent major depression, moderate to 
severe with episodes of thought disorder and that the 
condition was related to service.  

Dr. Larranaga's February 2001 statement is new since at the 
time of the December 1999 RO decision, there was no medical 
evidence linking the veteran's psychiatric disorder to 
service.  The evidence is also material.  This evidence, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Moreover in August 2002, the RO received additional service 
medical records which were not previously of record, this 
evidence is also new and material.  See 38 C.F.R. § 3.156(c).

Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim, 
seeking entitlement to service connection for psychiatric 
disorder, other than PTSD is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The reopened issue of entitlement to service connection for a 
psychiatric disorder will be further discussed in the remand 
section.


ORDER

As new and material evidence has been received, the petition 
to reopen the claim of service connection for a psychiatric 
disorder, other than PTSD, is granted.  To that extent, the 
appeal is granted.


REMAND

The veteran claims that his current psychiatric disorder was 
incurred in service.

As noted above, in February 2001, Dr. Larranaga stated that 
the veteran suffered from depression and that it was his 
medical opinion that the veteran's psychiatric diagnosis 
occurred while in service.   The Board notes that the 
probative value of this opinion is questionable, as it does 
not appear that Dr. Larranaga had an opportunity to review 
the veteran's service medical records in connection with his 
opinion.  In light of the foregoing, the veteran should be 
scheduled for a VA psychiatric examination to include an 
opinion which is based on the veteran's complete medical 
records.

During a July 2003 Video Conference Board hearing, the 
veteran testified that he underwent a Civil Service 
examination in 1954 and that he underwent an employment 
examination from Vitro Services in 1958.  VA's duty to assist 
includes obtaining any pertinent medical treatment records.  
A review of the file does not show that attempts have been 
made to associate these records with the claims file.

Lastly, the Board finds that the veteran should be given an 
appropriate VCAA letter pertaining to the claim of service 
connection for a psychiatric disorder, other than PTSD.  In 
this regard, VA should notify the veteran and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  Additionally, the 
veteran and his representative should be informed of which 
portion, if any, of the evidence is to be provided by him and 
which part, if any, VA will attempt to obtain on his behalf.  
He should also be told to submit any evidence which he 
determines to be pertinent to his claim.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In view of the foregoing, the case is REMANDED to the RO for 
the following:


1.  The RO should send the veteran a VCAA 
notice letter which is in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim for service 
connection for a psychiatric disorder, 
other than PTSD, and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information.  
The veteran should also be told that he 
can submit any additional evidence which 
he determines to be pertinent to his 
claim of service connection.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for a psychiatric 
disorder, other than PTSD.  Obtain 
records from each health care provider 
the veteran identifies which are not 
already on file.  

3.  Take appropriate steps to obtain a 
copy of a 1954 Civil Service examination 
report and a 1958 employment examination 
report from Vitro Services.

4.  The veteran should be scheduled for a 
VA psychiatric examination for the 
purpose of determining the nature and 
etiology of his current psychiatric 
disorder, other than PTSD.  The examiner 
should be asked to address the following:  

(a).  List all current psychiatric 
disorders

(b).  Did the veteran enter service with 
a psychiatric disorder and if so, what 
type?

(c).  If the veteran enter service with a 
psychiatric disorder, did his condition 
increase in severity during the veteran's 
period of active military service from 
January 1952 to June 1952?

(d).  If the examiner finds that the 
psychiatric disorder increased in 
severity during service, the examiner 
should specify whether such increase was 
due to the natural progression of the 
condition.

(e).  The examiner should also express an 
opinion as to whether any current 
psychiatric disorder found on examination 
is in any way related to the veteran's 
military service.

The examiner should give a full rationale 
for every opinion given.  In this 
respect, the opinions should be based on 
examination findings, historical records 
(including service medical records), as 
well as medical principles.

5.  After the foregoing, the RO should 
review the veteran's claim of service 
connection taking into consideration all 
of the newly associated evidence to the 
claims file, to specifically include the 
additional service medical records.  If 
the determination is adverse to the 
veteran, he and his representative should 
be issued a Supplemental Statement of the 
Case in accord with 38 C.F.R. §§ 19.31 
and 19.38 (2003) and which takes into 
consideration all evidence not previously 
considered.  Thereafter, the veteran and 
his representative should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate. The veteran 
need take no action until he is notified. The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                     
______________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



